228 S.W.3d 48 (2007)
STATE of Missouri, Respondent,
v.
Larry GRIFFIN, Appellant.
No. ED 88270.
Missouri Court of Appeals, Eastern District, Division Two.
June 29, 2007.
*49 Timothy J. Forneris, St. Louis, MO for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. Jamie Corman, Asst. Attorney, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Larry Griffin ("Defendant") appeals from the judgment upon his conviction by a jury of one count of felony possession of a controlled substance in violation of Section 195.211, RSMo 2000, for which Defendant was sentenced as a prior and persistent offender to eight years' imprisonment. Defendant contends the trial court plainly erred in (1) admitting the officer's statements about the information he received regarding possible drug sales at a gas station, and (2) allowing the State to question a defense witness about why he did not contact the prosecutor's office or the police or volunteer exculpatory evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).